Citation Nr: 0900786	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-28 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for status post lobectomy 
due to squamous cell cancer and small cell cancer, claimed as 
the result of asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to May 
1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in March 2008.  
A transcript of this hearing is associated with the veteran's 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 4 
Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR IV.ii.2.C.9.a.  Common materials that may 
contain asbestos are steam pipes for heating units and 
boilers, ceiling tiles, roofing shingles, wallboard, fire 
proofing materials, and thermal insulation.  Id.  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  M21-1MR 
IV.ii.2.C.9.f.   

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Inhalation of 
asbestos fibers can produce fibrosis (the most commonly 
occurring of which is interstitial pulmonary fibrosis, or 
asbestosis), tumors, pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, and cancers 
of the lung, bronchus, gastrointestinal tract, larynx, 
pharynx, and urogenital system (except the prostate).  M21-
1MR IV.ii.2.C.9.b.   

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  
M21-1MR IV.ii.2.C.9.d.  The adjudication of a claim for 
service connection for a disability resulting from asbestos 
exposure should include a determination as to whether or not:  
(1)  service records demonstrate the veteran was exposed to 
asbestos during service; (2)  development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3)  a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  M21-1MR IV.ii.2.C.9.h.  

The relevant factors discussed in the manual must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos related claim.  See VAOPGCPREC 
4-2000.

The veteran testified during his March 2008 hearing that he 
received treatment from VA Medical Center (VAMC) Brooklyn and 
had been told he had cancer because of spots on his lungs in 
the early 1980s.  In addition, although the records in the 
claims file indicate that the veteran was seen at VAMC Albany 
in 2000, he testified that he received treatment and 
underwent surgery at VAMC Buffalo.  There is an indication in 
VA treatment records sent by the veteran that he has been 
seen at a number of VA medical facilities, including VAMC 
Fayetteville, Upstate New York HCS, Hudson Valley HCS, New 
York HHS and Northport.  The veteran's claims file is devoid 
of such complete sets of records and these VA treatment 
records should be obtained.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran alleges he developed lung cancer as a result of 
exposure to asbestos in service.  There is an indication that 
the veteran was exposed to some level of asbestos while 
serving aboard a ship in the Navy.  VA treatment records show 
the veteran was diagnosed at the Albany VA Medical Center in 
2000 with right upper lobe squamous cell carcinoma and left 
upper lobe non-small cell carcinoma.  The veteran also 
asserts he was told he had two kinds of cancer at that time, 
to include mesothelioma.  While he was given a VA examination 
in August 2006, it appears that the records regarding the 
veteran's 2000 lung cancer surgery were not available to the 
examiner at that time.  Some of the records related to the 
cancer surgery were not associated with the claims file until 
after the examination took place.  In addition, it is not 
clear that all available VAMC records were of record for the 
veteran from 1980 to the present, including the records from 
VAMC Albany and/or VAMC Buffalo.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  Therefore, the Board 
finds that the veteran should be afforded another VA medical 
examination with a nexus opinion to determine whether his 
lung cancer is related to his military service, to include as 
due to asbestos exposure.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from the VAMC Brooklyn, Albany, 
Buffalo, Fayetteville, Upstate New York 
HCS, Hudson Valley HCS, New York HHS, 
Northport and any other VA facility the 
veteran has identified from 1980 to 
present. 

2.  When the above has been accomplished, 
schedule the veteran for a VA medical 
examination with an oncologist to 
determine the nature and etiology of the 
veteran's lung cancer, to include 
mesothelioma.  With respect to each such 
diagnosed disability, the examiner should 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
lung cancer is medically related to the 
veteran's active military service, 
including as due to exposure to asbestos.  
The examiner should comment on the effect 
of the veteran's smoking and/or the 
veteran's potential post-service exposure 
to asbestos, taking into account his 
employment history.  The entire claims 
file must be made available to the 
designated examiner, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.

3.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



